MEMORANDUM DECISION
                                                                       Nov 04 2015, 8:26 am
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Nathaniel Lee                                            James F. Bleeke
      Laura R. Crowley                                         Bleeke Dillon Crandall
      Lee & Fairman, LLP                                       Indianapolis, Indiana
      Indianapolis, Indiana




                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Candace Bean,                                           November 4, 2015

      Appellant-Plaintiff,                                    Court of Appeals Case No.
                                                              49A02-1506-PL-549
              v.                                              Appeal from the Marion Superior
                                                              Court.
                                                              The Honorable Heather Welch,
      Stephen W. Robertson, as                                Judge.
      Commissioner of the Indiana                             Cause No. 49D01-1402-PL-2912
      Department of Insurance,
      Appellee-Defendant.




      Friedlander, Senior Judge

[1]   Candace Bean appeals the trial court’s denial of her motion for post-judgment

      interest. She raises one claim, which we restate as whether the trial court erred

      by denying her request for post-judgment interest. We affirm.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-PL-549 |November 4, 2015   Page 1 of 6
[2]   In Indiana, a health care provider is not liable for damages in excess of

      $250,000 arising from the provider’s act of malpractice. Ind. Code § 34-18-14-3

      (West, Westlaw current with all 2015 First Regular Session of the 119th

      General Assembly legislation effective through June 28, 2015). Any amount

      due in excess of the health care provider’s maximum liability is paid by the

      Patient’s Compensation Fund (the Fund). Id. The Indiana Department of

      Insurance manages the Fund and responds to patients’ claims.


[3]   Here, Bean asserted that her health care providers committed medical

      malpractice by failing to properly diagnose her condition of Hodgkin’s

      lymphoma, which resulted in delayed treatment. She was ultimately cured.

      Bean and her health care providers agreed to settle their dispute, and the health

      care providers paid her $250,000.


[4]   On February 4, 2014, Bean began this case by filing a petition for damages

      against the Fund, requesting compensation for damages above and beyond her

      health care providers’ $250,000 statutory limit. The Commissioner objected to

      the amount of damages requested by Bean, and the trial court held a bench trial.

      On December 15, 2014, the court issued findings of fact and conclusions

      thereon in which the court determined that Bean was entitled to $375,000 from

      the Fund in addition to the $250,000 paid by the health care providers.

      Appellee’s App. p. 43.


[5]   On February 6, 2015, Bean tendered to the Fund a claim for payment. On

      February 18, Bean filed with the trial court a motion for post-judgment interest,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-PL-549 |November 4, 2015   Page 2 of 6
      requesting $7,500. The Commissioner filed a response. Bean replied to the

      response, and the Commissioner filed a surreply. On March 30, 2015, the court

      issued an order stating, in relevant part:

              The Court, having examined the above motions and being duly
              advised in the premises, hereby finds that [Bean’s] Motion for
              Post-Judgment Interest shall be DENIED. According to IC 34-
              18-6-5, ‘The auditor of state shall issue a warrant in the amount
              of each claim submitted to the auditor against the fund on March
              31, June 30, September 30 and December 31 of each year. The
              only claim against the fund shall be a voucher or other
              appropriate request by the commissioner after the commissioner
              receives: (1) a certified copy of a final judgment against a health
              care provider; or (2) a certified copy of a court approved
              settlement against a health care provider.’ In this case, [Bean’s]
              counsel sent the Indiana Department of Insurance a copy of the
              certified copy of judgment in this matter on February 6, 2015.
              Thus, under IC 34-18-6-4(a) the next payment date is not later
              than April 15, 2015.
      Appellant’s App. p. 29.


[6]   Bean filed a motion to correct error, which the trial court denied. This appeal

      followed.


[7]   Bean argues that the trial court should have granted her motion for post-

      judgment interest. The parties agree that there are no factual disputes, and this

      appeal presents a question of law. We review questions of law de novo without

      deference to the trial court’s legal conclusions. Bader v. Johnson, 732 N.E.2d

      1212 (Ind. 2000).




      Court of Appeals of Indiana | Memorandum Decision 49A02-1506-PL-549 |November 4, 2015   Page 3 of 6
[8]    Indiana Code section 24-4.6-1-101 (West, Westlaw current with all 2015 First

       Regular Session of the 119th General Assembly legislation effective through

       June 28, 2015) authorizes trial courts to award post-judgment interest on

       judgments for money. Our Supreme Court has determined that, in the context

       of medical malpractice actions, a claimant who obtains a money judgment

       against the Fund may request an award of post-judgment interest against the

       Fund. Poehlman v. Feferman, 717 N.E.2d 578 (Ind. 1999).


[9]    Post-judgment interest does not begin to accrue against the Fund on the date a

       money judgment is entered in favor of a claimant. Instead, the Fund pays out

       monies owed on a quarterly basis. Ind. Code § 34-18-6-4 (West, Westlaw

       current with all 2015 First Regular Session of the 119th General Assembly

       legislation effective through June 28, 2015). Post-judgment interest begins to

       accrue on the Fund’s payment obligation beginning on the first quarterly

       payment date applicable to the claim. Poehlman, 717 N.E.2d 578 (discussing a

       prior version of the statute which set forth biannual payments). Our Supreme

       Court has described the period of time between the trial court’s issuance of a

       money judgment against the Fund and the applicable payment date as a “grace

       period.” Id. at 584 n.6.


[10]   In this case, the court issued a money judgment in favor of Bean on December

       15, 2014. Bean did not submit a claim for payment to the Fund until February

       6, 2015. By statute, the next payment date was April 15, 2015. The “grace

       period” described in Poehlman had not yet begun to expire, so post-judgment



       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-PL-549 |November 4, 2015   Page 4 of 6
       interest had not begun to accrue when Bean filed her motion for post-judgment

       interest. The court did not err in denying her motion.


[11]   Bean argues that if the Fund had been notified of the money judgment prior to

       December 31, 2014, then by statute the Fund would have been obligated to pay

       her on or before January 15, 2015. Ind. Code § 34-18-6-4. She further argues

       that the Commissioner was responsible for notifying the Fund’s staff to pay the

       claim, and by failing to do so before December 31, 2014, the Commissioner

       unreasonably delayed Bean’s payment by several months. She concludes that

       she is entitled to post-judgment interest as compensation for the untimely

       payment of the claim.


[12]   Bean cites Indiana Code section 34-18-6-5 (West, Westlaw current with all 2015

       First Regular Session of the 119th General Assembly legislation effective

       through June 28, 2015) in support of her claim that the Commissioner was

       required to notify the Fund that the money judgment had been issued. That

       statute provides:

               The auditor of state shall issue a warrant in the amount of each
               claim submitted to the auditor against the fund on March 31,
               June 30, September 30, and December 31 of each year. The only
               claim against the fund shall be a voucher or other appropriate
               request by the commissioner after the commissioner receives:
               (1) a certified copy of a final judgment against a health care
               provider; or
               (2) a certified copy of a court approved settlement against a
               health care provider.
       Id.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-PL-549 |November 4, 2015   Page 5 of 6
[13]   The plain language of the statute does not support Bean’s argument. To the

       contrary, the statute provides that before funds may be disbursed, the

       Commissioner must receive a copy of the final judgment from an unspecified

       party. A claimant such as Bean is the party best suited to fulfill that statutory

       condition because he or she has an incentive to seek timely payment from the

       Fund.


[14]   Bean further contends that her counsel was reluctant to contact the Fund to

       request payment because the Fund was an opposing party represented by

       counsel. Her counsel believed it was ethically necessary to seek permission

       from the Fund’s counsel to directly contact the Fund to request payment.

       Nothing in the record indicates that, if such permission was ethically required,

       Bean could not have sought and obtained such permission from the Fund’s

       counsel before the December 31, 2014 deadline to submit claims for payment.

       We reject Bean’s argument that the Commissioner, rather than her, should have

       notified the Fund to pay the claim and thus unreasonably delayed payment.


[15]   For the reasons stated above, we affirm the judgment of the trial court.


[16]   Judgment affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1506-PL-549 |November 4, 2015   Page 6 of 6